DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/07/2021.  As directed by the amendment: claims 1 – 5, 9 – 11, and 14 have been amended, claims 17 – 26 have been cancelled, and claims 28 – 40 have been added.  Thus, claims 1 – 14, and 28 – 40 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that cited prior arts do not teach the idea of subsequent to injecting the measured amount of the primary fluid into the conduit: i) discontinue injection of the primary fluid into the conduit, and ii) inject a secondary fluid through the conduit to advance a remaining portion of the primary fluid in the conduit to the recipient.  However, Coolidge teaches the idea of subsequent to injecting the measured amount of the primary fluid into the conduit: i) discontinue injection of the primary fluid into the conduit, and ii) inject a secondary fluid through the conduit to advance a remaining portion of the primary fluid in the conduit to the recipient (Para. 35 “During operation, first pressurizing unit 20 pressurizes a first medical fluid (e.g., diluent) to generate a pressurized first medical fluid that is discharged into injection manifold 18. In addition, second pressurizing unit 24 pressurizes a second medical fluid (e.g., contrast media) to generate a pressurized 
Applicant further argued that the language of claim 12 is clear enough for one of ordinary skill in the art to understand.  However, the phrase “multiple different types of conduits available” enders the claim indefinite since the phrase as used could mean different types of conduits available in the room at the time of use, types of conduits that come with a kit, or types of conduits known in the art. The claim further recites “the type assigned to the conduit” this leads to a further indefiniteness issue as it is unclear what is meant by “type assigned”.  Therefore, the 35 U.S.C. 112(b) rejection of claim 12 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 13-14, 28 – 33, and 35 – 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolidge (US 2015/0119709).
Regarding claim 1, Coolidge teaches a system comprising: a fluid pump (fig. 1 element 20); a conduit disposed between the fluid pump and a recipient (Fig. 1 element 30); and a controller (Fig. 1, element 12) operable to: control the fluid pump to inject a primary fluid into the conduit for delivery of the primary fluid to the recipient; measure an amount of the primary fluid injected into the conduit (Paragraph [0026] recites “Console 12 in the example of FIG. 1 houses various electrical controls for 
Regarding claim 2, Coolidge teaches that the controller is further operable to: control a rate of injecting the secondary fluid into the conduit to deliver the remaining portion of the primary fluid in the conduit to the recipient at a desired flow rate, the secondary fluid displacing the remaining portion of the primary fluid in the conduit to the recipient at the desired flow rate ( “Typically, first pressurizing unit 20 and second pressurizing unit 24 will operate in alternating sequence” in an alternating manner the second fluid would necessarily displace the primary fluid” as seen in paragraphs [0026] and [0035]).
Regarding claim 3, Coolidge teaches that the controller is further operable to: measure an amount of the secondary fluid injected into the conduit, and discontinue injection of the secondary fluid info the conduit in response to detecting that the measured amount of the secondary fluid has been 
Regarding claim 8, Coolidge teaches that the controller is further operable to: receive fluid delivery setting information associated with the primary fluid to be delivered to the recipient (Para. 28 “The operator may interact with console 12 to enter injection parameters for flow rate, maximum injection volume, maximum injection pressure, rise time, or other parameters.”), the fluid delivery setting information indicating that the secondary fluid is to be used to advance the remaining portion of the primary fluid during fluid delivery (paragraph [0035] recites “Typically, first pressurizing unit 20 and second pressurizing unit 24 will operate in alternating sequence, e.g., to inject contrast media into a patient followed by a saline flush,”).
Regarding claim 9, Coolidge teaches that the controller is further operable to: track delivery of the first fluid through the conduit; and provide notification to an operator of the fluid pump that the conduit is currently being injected with the primary fluid (paragraph [0029] recites “For example, processor 13 may provide signals to a display associated with console 12 that cause the display to display operation data, alerts, status information, and operator prompts." As the processor is displaying the status information of the first pump operating to pump the primary fluid it is therefore considered to be displaying the conduit being primed”).
Regarding claim 10, Coolidge teaches that the controller is further operable to: subsequent to completion injecting the primary fluid into the conduit, provide notification to the operator of the fluid pump that the conduit is primed with the primary fluid (paragraph [0029] recites “For example, processor 13 may provide signals to a display associated with console 12 that cause the display to display operation data, alerts, status information, and operator prompts." Paragraph [0035] recites “Typically, first pressurizing unit 20 and second pressurizing unit 24 will operate in alternating sequence, e.g., to inject contrast media into a patient followed by a saline flush." As the processor is configured to 
Regarding claim 11, Coolidge teaches that the controller is further operable to: subsequent to injecting the conduit with the measured amount of the primary fluid, control a flow rate of injecting the secondary fluid into the conduit as specified by fluid delivery setting information assigned to the delivery (Para. 26 “The operator may interact with console 12 to enter injection parameters for flow rate, maximum injection volume, maximum injection pressure, rise time, or other parameters”).
Regarding claim 13, Coolidge teaches that the controller is further operable to: receive fluid delivery setting information indicating an order of inputting fluid into the conduit, the order indicating to first input the primary fluid into the conduit followed by input of the second fluid into the conduit (paragraph [0035] recites “Typically, first pressurizing unit 20 and second pressurizing unit 24 will operate in alternating sequence, e.g., to inject contrast media into a patient followed by a saline flush” as the controller is shown to perform the task it is considered to operable to receive the delivery setting information indicating and order of imputing fluid to perform the task as it would not be able to perform the task without having first received fluid delivery settings to do so).
Regarding claim 14, Coolidge teaches that the controller is further operable to: utilize the fluid delivery setting information to determine when the secondary fluid is to be used to advance the remaining portion of the primary fluid in the conduit to the recipient via injection of the secondary fluid into the conduit (paragraph [0035] recites ‘Typically, first pressurizing unit 20 and second pressurizing unit 24 will operate in alternating sequence, e.g., to inject contrast media into a patient followed by a saline flush” as the controller is described as operating as claimed it considered operable to do so).
Regarding claim 28, Coolidge teaches that the controller is further operative to: provide notification to an operator of the fluid pump of multiple different modes of delivering the primary fluid 
Regarding claim 29, Coolidge teaches that the multiple different modes include: i) a first mode in which the conduit is being primed and no portion of the primary fluid is delivered to the recipient, ii) a second mode in which the conduit outputs the primary fluid from the conduit via injection of the primary fluid into the conduit, and iii) a third mode in which the conduit outputs the primary fluid from the conduit via injection of the secondary fluid into the conduit (paragraph [0026]).
Regarding claim 30, Coolidge teaches that the controller is further operative to: measure an amount of the secondary fluid injected into the conduit subsequent to injecting the measured amount of the primary fluid into the conduit (paragraph [0035]).
Regarding claim 31, Coolidge teaches that the controller is further operative to: calculate a total amount of the primary fluid delivered to the recipient based on the measured secondary fluid injected into the conduit (paragraphs [0026] and [0035]).
Regarding claim 32, Coolidge teaches that the controller is further operative to: calculate a total amount of the primary fluid delivered to the recipient based on the measured amount of the primary fluid injected into the conduit and the measured secondary fluid injected into the conduit (paragraphs [0026] and [0035]).
Regarding claim 33, Coolidge teaches that the controller is further operative to: inject the primary fluid into the conduit at a first flow rate during priming of the conduit with the primary fluid in a first mode in which no primary fluid is delivered through the conduit to the recipient; and inject the primary fluid into the conduit at a second flow rate after priming of the conduit with the primary fluid in a second mode in which the primary fluid is delivered through the conduit to the recipient, the second flow rate different than the first flow rate (paragraphs [0026] and [0035]).

Regarding claim 36, Coolidge teaches that the controller is further operative to: calculate a total amount of the primary fluid delivered to the recipient based on a volumetric capacity of the conduit (paragraphs [0026] and [0035]).
Regarding claim 37, Coolidge teaches that the controller is further operative to: inject the primary fluid at a first flow rate; and subsequent to injecting the measured amount of the primary fluid into the conduit, inject the secondary fluid into the conduit at the first flow rate (paragraphs [0026] and [0035]).
Regarding claim 38, Coolidge teaches that controller is further operative to: initiate display of a visual indicator on a display screen, the visual indicator indicating an amount of the primary fluid delivered from the conduit to the recipient over time (paragraphs [0026] and [0035]).
Regarding claim 39, Coolidge teaches that the controller is further operative to: display timing information indicating a flow rate of delivering the primary fluid to the recipient during injection of the secondary fluid into the conduit (paragraphs [0026] and [0035]).
Regarding claim 40, Coolidge teaches that the controller is further operative to: switchover to injecting the secondary fluid into the conduit in response to detecting injection of the measured amount of the primary fluid into the conduit (paragraphs [0026] and [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge (US 2015/0119709).
Regarding claim 4, Coolidge teaches claim 1 as seen above.
Coolidge further teaches, wherein the controller Is further operable to: measure an amount of the secondary fluid injected into the conduit; and use the measured amount of secondary fluid injected into the conduit over time as a basis to calculate an amount of the remaining portion of the primary fluid in the conduit delivered to the recipient (paragraph [0026] ‘The operator may interact with console 12 to enter injection parameters for flow rate, maximum injection volume,” paragraph [0035] “In other examples, however, first pressurizing unit 20 and second pressurizing unit 24 can operate simultaneously to inject both the first medical fluid and the second medical fluid into a patient”. The controller running both pumps and capable of determining flow rate and maximum injection would be obviously capable of calculating the amount of primary fluid delivered based on the measured amount of the secondary fluid injected as the controller is stated to know both flow rates as this is merely a ratio of the two known flow rates.).
It would have been obvious to one of ordinary skill in the art to determine the amount of primary fluid delivered based on the secondary fluid delivered as rendered obvious by Coolidge in order 
Regarding claim 34 Coolidge discloses the claimed invention except for the second flow rate is less than the first flow rate.  Examiner notes that flow rates are result effective variable since a change in flow rates would result in a change in the amount of fluid delivered.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second flow rate is less than the first flow rate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Claims 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge (US 2015/0119709) in view of Talonn et al. (US 4,857,056).
	Regarding claim 5, Coolidge teach claim 1 as seen above.
	Coolidge teaches, wherein the controller is further operable to: receive a first input value indicating a quantity of fluid to deliver to the recipient (paragraph [0026] “The operator may interact with console 12 to enter injection parameters for flow rate, maximum injection volume, maximum injection pressure, rise time, or other parameters”)
Coolidge does not appear to explicitly teach the conduit volumetric capacity as claimed. However Talonn teaches, receive a second input value indicating a volumetric capacity of the conduit between the fluid pump and the recipient; and utilize the first input value and the second input value to control delivery of the primary fluid to the recipient (Col 4:24-44 ‘The flush limiter 27 is adjusted so that only a predetermined amount of flush solution will be administered” considered to be volumetric capacity of the conduit as the practitioner sets element 27 to deliver the predetermined amount to flush the medication from the conduit which would require the conduit to be filled with the flushing fluid to ensure the medication is completely flushed from the conduit. This is considered obvious as it is broadly 
It would have been obvious to one of ordinary skill in the art to modify the infusion pump taught by Coolidge to include the volume of the conduit to calculate the amount of secondary fluid required to flush the primary fluid from the patient to deliver the full dosage of the primary fluid as taught by Talonn.  This would have been motivated by Talonn (Col 1:13-65 “One of the most serious is that after the automatic infuser of the prior art has completed the dose cycle, there remains in the lines leading to the patient some of the medication. The hospital staff must, therefore, return at the required time and manually flush out the lines leading to the patient to insure that the dosage is complete”).
Regarding claim 6, Coolidge teaches claim 1 as seen above.
Coolidge teaches the controller capable of receiving such Input, wherein the controller is further operable to: receive an input value assigned to the conduit (Para. 26 ‘The operator may interact with console 12 to enter injection parameters for flow rate, maximum injection volume, maximum injection pressure, rise time, or other parameters”).
Coolidge does not appear to explicitly teach the conduit volumetric capacity as claimed. However Talonn teaches, the input value indicating a capacity of the conduit between the fluid pump and the recipient: and utilize the input value to control delivery of the secondary fluid through the conduit to deliver the primary fluid to the recipient (Col 4:24-44 “The flush limiter 27 is adjusted so that only a predetermined amount of flush solution will be administered” considered to be volumetric capacity of the conduit as the practitioner sets element 27 to deliver the predetermined amount to flush the medication from the conduit which would require the conduit to be filled with the flushing fluid to ensure the medication is completely flushed from the conduit. This is considered obvious as it is broadly 
It would have been obvious to one of ordinary skill in the art to modify the infusion pump taught by Coolidge to include the volume of the conduit to calculate the amount of secondary fluid required to flush the primary fluid from the patient to deliver the full dosage of the primary fluid as taught by Talonn.
This would have been motivated by Talonn (Col 1:13-65 “One of the most serious is that after the automatic infuser of the prior art has completed the dose cycle, there remains in the lines leading to the patient some of the medication. The hospital staff must, therefore, return at the required time and manually flush out the lines leading to the patient to insure that the dosage is complete”).
Regarding claim 7, Coolidge in view of Talonn as described above disclose claim 6.  
Coolidge in view of Talonn further teach, wherein the controller is further operable to: retrieve the input value indicating the capacity of the conduit (Coolidge Para. 29 “For example, processor 13 may provide signals to a display associated with console 12 that cause the display to display operation data, alerts, status information, and operator prompts.” As the controller taught by Coolidge is show to be operable to retrieve input values it therefor considered capable of retrieving the input value that are considered obvious modification (see claim 8 for rational as to why the input value of conduit capacity is considered obvious}}.
It would have been obvious to one of ordinary skill in the art to modify the infusion pump taught by Coolidge to include the volume of the conduit to calculate the amount of secondary fluid required to inject the primary fluid from the patient to deliver the full dosage of the primary fluid as taught by Talonn.
.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge (US 2015/0119709) in view of Epstein et al. (US 4,828,545).
Regarding claim 12, Coolidge teaches claim 1 as seen above.
Coolidge teaches, wherein the conduit is one of multiple different types of conduits available to deliver fluid from the fluid pump (Fig. 1 element 30)
Coolidge does not explicitly teach the controller indicating the type assigned to the conduit. However Epstein teaches, the controller further operable to: receive an indication of a type assigned to the conduit (Col 25 29-35 “The D.sub.S and D.sub.7 data bytes include data representing whether the stepper motors out are of proper rotary position, patient pressure greater than maximum occlusion pressure, air-in-line pressure less than minimum compliance pressure, empty bottle pressure, and cassette locking lever out of place” (emphasis added}}.
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing to modify the controller taught by Coolidge to receive input of types described by Epstein to include patient pressure greater than occlusion pressure and other warnings.
This would have been motivated by improving patient safety as occlusion could lead to patient complications but pushing a clot or other semi solid debris into the patient or result in too high a pressure that could damage patient tissue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         

ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783